[gnu31ve4jyz1000001.jpg]

[gnu31ve4jyz1000002.jpg]

 

Exhibit 10.33

 

March 19, 2020

Stephen Cumming

c/o Cambium Networks, Inc.

3800 Golf Road, Suite 360

Rolling Meadows, IL 60008

 

Dear Stephen,

 

This letter agreement serves as a modification to your existing offer letter
(the “Offer Letter”) with Cambium Networks, Inc. (the “Company”), dated as of
June 27, 2018.  The paragraph entitled “Severance” shall be replaced in its
entirety with the following:

 

 

•

Severance.  In the event your employment is terminated by the Company without
cause prior to a Change in Control (as defined in the Cambium Networks
Corporation 2019 Share Incentive Plan), you shall receive six months of base
salary continuation during the six-month period following your termination of
employment, with such payments to occur in equal monthly installments; provided,
however, in the event your employment is terminated by the Company (or its
successor) without cause within 12 months following a Change in Control, you
shall receive (i) one-year of base salary, payable in equal monthly installments
during the 12-month period following your termination, (ii) a pro-rata portion
of your annual bonus for the fiscal year in which your termination occurs based
on actual results for such year (determined by multiplying the amount of such
bonus which would be due for the full fiscal year by a fraction, the numerator
of which is the number of days during the fiscal year of termination that you
were employed by the Company and the denominator of which is 365) payable at the
same time bonuses for such year are paid to other senior executives of the
Company (but no later than March 15th following the conclusion of the fiscal
year in which the bonus is earned); and (iii) subject to your timely election of
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, continued participation in the Company’s group health plan
(to the extent permitted under applicable law and the terms of such plan) which
covers you (and your eligible dependents) for a period of twelve (12) months at
the Company’s expense.   The severance benefits shall be subject to your
execution and non-revocation of a customary release of claims in favor of the
Company within the period specified by the Company (but in any event not to
exceed 52 days following your termination) and any payments that would be paid
to you prior to the effectiveness of the release shall be delayed and paid to
you in one installment on the 60th day following your termination of
employment.     The payments under this paragraph are subject to your continued
compliance with your Confidentiality, Invention Assignment, Non-Competition, and
Non-Solicitation Agreement.

 

In addition, Offer Letter shall be amended to add the following at the end
thereof:  

 

This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and shall be
interpreted and construed consistently with such intent.  The payments to you
pursuant to this Agreement are also intended to be exempt from Section 409A of
the Code to the maximum extent possible, under either the separation pay
exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or as short-term
deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and for such
purposes, each installment paid to you under this Agreement shall be considered
a separate payment.  In the event the terms of this Agreement would subject you
to taxes or penalties under Section 409A of the Code (“409A Penalties”), the
Company and you shall cooperate

 

--------------------------------------------------------------------------------

[gnu31ve4jyz1000001.jpg]

Page 2 of 2

diligently to amend the terms of the Agreement to avoid such 409A Penalties, to
the extent possible; provided that in no event shall the Company be responsible
for any 409A Penalties that arise in connection with any amounts payable under
this Agreement.  To the extent any amounts under this Agreement are payable by
reference to your “termination of employment” such term and similar terms shall
be deemed to refer to your “separation from service,” within the meaning of
Section 409A of the Code.  Notwithstanding any other provision in this
Agreement, if you are a “specified employee,” as defined in Section 409A of the
Code, as of the date of your separation from service, then to the extent any
amount payable under this Agreement (a) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, (b) is
payable upon your separation from service and (c) under the terms of this
Agreement would be payable prior to the six-month anniversary of your separation
from service, such payment shall be delayed until the earlier to occur of (i)
the six-month anniversary of the separation from service or (ii) the date of
your death.  In addition, each payment of nonqualified deferred compensation,
within the meaning of Section 409A of the Code, which is conditioned upon your
execution of a release and which is to be paid during a designated period that
begins in a first taxable year and ends in a second taxable year shall be paid
in the second taxable year.  

 

Except as amended by this letter agreement, the Offer Letter remains in full
force and effect in accordance with its terms.

 

 

Sincerely,

 

/s/Atul Bhatnagar

 

Cambium Networks, Inc.

 

 

 

ACCEPTED AND AGREED

 

/s/Stephen Cumming

Stephen Cumming

 

 

 